While I concur in the judgment rendered today, I do not agree with the majority that, in reaching a judgment, we must overrule our earlier decision in Ohio Valley Mall Co. v. Wray
(1995), 104 Ohio App.3d 629. I still believe that, only "any aggrieved person" has standing to assert a violation of R.C.121.22, the so-called "Sunshine Law." However, in the case before us, appellant clearly had standing as an aggrieved party, as he was a member of the decision-making body alleged to have violated the statute. Thus, appellant had not only participated in official activity imposed by law upon the State Employment Relations Board ("SERB"), but he had a special interest in seeing to it that deliberations of this public body were in conformity with law. Thus, under the facts, appellant was not just "any person" and was directly involved in the process being challenged.
This court's earlier decision in Wray should remain intact, as I do not agree with the majority that R.C. 121.22 must be construed to allow anyone, aggrieved or not, to challenge a public body's efforts as violative of the Sunshine Law.
Because I believe appellant had standing in his own right to challenge the activity of SERB, as violative of the "Sunshine Law," I agree with the judgment *Page 223 
of the court, but without overruling our decision in Wray.
Any substantive change in R.C. 121.22 should come from the Legislature's amendment of the statute. *Page 224